Case 12-50265   Doc 300   Filed 04/24/19 Entered 04/24/19 13:15:34   Desc Main
                           Document     Page 1 of 5
Case 12-50265   Doc 300   Filed 04/24/19 Entered 04/24/19 13:15:34   Desc Main
                           Document     Page 2 of 5
Case 12-50265   Doc 300   Filed 04/24/19 Entered 04/24/19 13:15:34   Desc Main
                           Document     Page 3 of 5
Case 12-50265   Doc 300   Filed 04/24/19 Entered 04/24/19 13:15:34   Desc Main
                           Document     Page 4 of 5
Case 12-50265   Doc 300   Filed 04/24/19 Entered 04/24/19 13:15:34   Desc Main
                           Document     Page 5 of 5
